IN THE COURT OF APPEALS OF IOWA

                                  No. 16-2140
                            Filed December 6, 2017


MARTY DESHAW,
    Plaintiff-Appellee,

vs.

FARMERS SAVINGS BANK and MARK E. WHITE,
     Defendants-Appellants.
________________________________________________________________


       Appeal from the Iowa District Court for Clayton County, John J.

Bauercamper, Judge.



       A bank and its president appeal a jury verdict in favor of a borrower for

fraudulent misrepresentation and nondisclosure. AFFIRMED.




       D. Flint Drake and Samuel M. Degree of Drake Law Firm, P.C., Dubuque,

for appellants.

       Peter C. Riley of Tom Riley Law Firm, P.L.C., Cedar Rapids, for appellee.



       Considered by Vaitheswaran, P.J., and Tabor and Mullins, JJ.
                                           2


TABOR, Judge.

       Farmers Savings Bank and its president, Mark White, appeal a jury verdict

in favor of borrower Marty DeShaw in his action for fraudulent misrepresentation

and nondisclosure. The jury decided White was complicit with bank customer Jeff

Rohner1 in deceiving DeShaw into mortgaging his home as security for a

promissory note to cover Rohner’s debt to the bank on his farmland. The bank

asserted a claim against DeShaw on the balance due on the note, seeking to

foreclose the mortgage. DeShaw denied the claim and successfully asserted the

bank’s fraud as a defense.

       On appeal, White and the bank2 pose three questions: (1) Did DeShaw

prove Rohner’s fraudulent intent? (2) Did DeShaw prove White knew of Rohner’s

fraudulent intent? and (3) Did DeShaw prove White fraudulently failed to disclose

material information to induce DeShaw to enter the loan transaction in September

2011? Despite conflicting testimony about the circumstances of this transaction,

it was within the jury’s prerogative to credit DeShaw’s version of events. We find

substantial evidence supports the jury’s verdict and affirm.

       I.     Facts and Prior Proceedings

       A detailed rendition of the facts is critical to addressing the issues on appeal.

We start by introducing White, Rohner, and DeShaw.

       For nearly three decades, White has served as president of Farmers

Savings Bank, which started in Colesburg but expanded to several nearby


1
  The district court dismissed Rohner as a defendant after he provided notice of his May
2015 chapter 7 bankruptcy.
2
  Because the bank’s liability depends on White’s actions, our references to defendant
White in this appeal also encompass the defendant bank.
                                       3


communities in northeast Iowa. In White’s words: “If you don’t get bigger you get

gobbled up.” White graduated from Loras College with a degree in finance. He

gained additional coursework in agricultural credit and commercial lending. White

had a long-time banking relationship with Rohner, a local businessman.

      Fifty-seven-year-old Rohner owned and operated Rohner Refrigeration,

Plumbing, Heating and Air Conditioning, a fledgling enterprise. Rohner borrowed

money for the new business from White in 2009. The bank also held the 2007

note and $90,462 mortgage on the property at issue in this case—a fifty-two acre

farm that was mostly recreational timber and generated an annual income of only

$2500. The farm was originally much larger, but Rohner sold parcels of tillable

land to pay his debts to the bank and “was down to the last fifty-two acres.” In

addition to his farm debt, Rohner had a loan on his house and “a couple of

commercial vehicle loans also on the HVAC business.” Rohner “struggled” to

make his quarterly payments on the farm in 2008 and 2009. Before the quarterly

payments were due, White advanced Rohner two smaller loans—$6500 on April

14, 2009, and $9000 on March 15, 2010, which were secured by equity in the

farm—noting Rohner needed “a little operating money” for his business. During

his financial struggles, Rohner befriended DeShaw.

      DeShaw attended high school with Rohner’s son; they hunted and rode four

wheelers in Rohner’s timber. After high school, DeShaw worked in manufacturing

before taking four years to care for his grandmother, who suffered from dementia.

When she died, he returned to manufacturing work. When he started receiving

unemployment in 2009, DeShaw worked as an unpaid intern for Rohner to learn

the HVAC trade. DeShaw owned two houses. His residence on Colesburg Road
                                            4


was debt free; he paid his grandmother half the value and inherited the other half

from her estate. DeShaw had lived there for seventeen years. DeShaw also

rented out a house in Guttenberg purchased with a Fidelity Bank loan and

mortgage.

       Delivery of Colesburg Road Abstract to White.                Key trial testimony

focused on DeShaw’s home on Colesburg Road. Witnesses offered the jury

diametrically opposed reasons why DeShaw delivered the home’s abstract to the

bank in February 2011.

       White’s testimony. White characterized Rohner as “a chronic past due”

customer. The banker’s comment sheet memorialized Rohner’s frequent requests

for extensions on existing loans, as well as new, smaller loans to increase his cash

flow. If any debtor was more than thirty days past due when the bank created its

quarterly reports, the loan was dubbed “troubled debt.” White explained, “[M]y

board frowns on troubled debt.”

       In December 2010, White’s patience with Rohner’s debt level and payment

struggles ran out. The banker urged Rohner to sell the last portion of his farm—

the timber. But Rohner replied: “This is a family farm. This is all I have left.”

Rohner proposed: “If I can find an investor to pay it down, if I find a plan, will you

listen?” White agreed to listen.

       According to White, during a January 8, 2011 meeting at the bank, Rohner

and DeShaw presented him with a plan for DeShaw to invest in Rohner’s farm.3


33
   DeShaw insisted he did not attend this meeting and first met White several months later
in September 2011. In addition, the January 8 meeting was not listed on White’s comment
sheet concerning Rohner’s loans. Neither did White start a comment sheet on DeShaw
                                           5


White recalled that Rohner walked in, introduced DeShaw as his employee, and

reminded White of his agreement to listen if Rohner found an investor. White said

Rohner convinced DeShaw the farm was worth between $175,000 and $200,000

and the bank was not being fair to Rohner in seeking a deed for $130,000. Rohner

proposed the farm be sold for $160,000, that DeShaw “would come up with

$80,000” and pay Rohner’s $130,000 obligation down to $50,000, then Rohner

would reimburse that $50,000 to the bank in monthly payments over twenty years.

       White thought Rohner’s proposal was workable and asked DeShaw if he

had $80,000. DeShaw replied he did not, so White allegedly told DeShaw, “I need

the financial application. I need to know what I’m working with.” White helped

DeShaw fill out a loan application by asking him questions about his assets and

liabilities and recording his answers on the form. After DeShaw approved White’s

compilation of his assets and liabilities on the loan application, White dated it

January 8, 2011, and DeShaw signed it.

       White told DeShaw he could have the same deal as Rohner: “[Rohner]

borrows 50, you borrow 50, you have to cough up $30,000.” White also told

DeShaw, he wanted a first mortgage on the Colesburg house and a second

mortgage on the Guttenberg house “so I have enough collateral.” According to

White’s testimony, DeShaw agreed to “the first but I won’t give you a second. If

this doesn’t work out, I am not going to be homeless.” White understood DeShaw




on January 8. White testified, because he made no loans on January 8 to DeShaw, he
wouldn’t have started a loan file. As to Rohner’s comment sheet, White testified: “I’m
much more diligent when I have an issue . . . again, not enough hours in my day . . . . I
have been chastised about this by management because I’m not good at comments.”
                                            6


would give him a mortgage on his Colesburg Road house and would deliver that

abstract to the bank, which DeShaw did in February 2011.

       White claimed as the meeting continued, he “went to the assessor’s card”

to see what the Colesburg Road property was worth, which was $57,000. 4 White

allegedly told DeShaw that the Colesburg Road property “has got to appraise for

at least $50,000, or this deal isn’t going to go through.” White required Rohner’s

proposal be reduced to writing and volunteered the name of an attorney, Kim

Lange, who could “put the contract together for the sale between the two of you.”

According to White, Rohner and DeShaw agreed, and White contacted Lange.

       White pulled DeShaw’s credit report at 11:05 a.m., January 8, 2011,

learning he had a good score. White believed he ran it “immediately following the

meeting.” White told the jury, “I have to have an application, either verbal or in

writing, to pull a credit report,” but “it’s best to have a written application.”

       DeShaw’s testimony. DeShaw aspired to run his own HVAC company. His

sister and cousin testified DeShaw learned in 2010 that such a business might be

for sale in Elkader. DeShaw testified Rohner said he talked to White about loaning

DeShaw money to buy the Elkader business and White indicated his willingness

to do so if DeShaw had collateral.5 From that conversation with Rohner, DeShaw

understood he should deliver an abstract to the bank.               DeShaw discussed

purchasing the HVAC business with Rohner because DeShaw did not have the

necessary licenses to operate the business and Rohner did. DeShaw proposed


4
  The loan application White said he helped DeShaw complete at this meeting valued the
Colesburg Road house at $100,000.
5
  At trial, Rohner denied discussing the Elkader business with DeShaw. White similarly
testified to having no knowledge of DeShaw’s interest in the Elkader purchase.
                                        7


buying the Elkader business and combining it “with Rohner Refrigeration and

operat[ing] under his license.”

       In early February 2011, DeShaw dropped off the abstract for his Colesburg

Road home at the Elkport/Garber bank branch to obtain a loan to buy the Elkader

HVAC business. DeShaw entered the bank and told a teller, “Mark White is

expecting this.” DeShaw did not discuss buying an interest in Rohner’s farm with

the teller. White did not work in that branch and was not present.

       DeShaw also testified Rohner “had periodically discussed” DeShaw buying

a half interest in Rohner’s farm “and that is when they come up with the contract

for me purchasing half, where $30,000 would come out of my Guttenberg [rental]

house.” (Emphasis added.) DeShaw was willing to provide a mortgage on his

Guttenberg rental to purchase half of the farm but was not sure when he actually

saw the sale contract—Rohner “didn’t bring it out then. He waited. I don’t know

why.” It is undisputed attorney Lange prepared the real estate contract and faxed

it to White on February 11, 2011.6

       Title Issue on Colesburg Road Abstract. White also asked Lange to

provide a title opinion on DeShaw’s Colesburg Road property. On February 24,

2011, her preliminary opinion stated “marketable title” was vested in DeShaw “by



6
 The contract provided DeShaw would pay $80,000 and $30,000 “has been paid.”
DeShaw was to make annual payments of $4800 at 7% interest on the $50,000 balance.
As to who employed Lange to draft this contract, Rohner testified:
               Q. Did attorney Kim Lange ever represent you? A. She may have.
       I guess I’m not—I don’t remember.
               Q. Was she your lawyer to prepare a contract between you and Mr.
       DeShaw [sometime in February 2011]? A. After our deposition last time, I
       kind of remembered something like that.
               Q. At the time of your deposition, you said that she wasn’t your
       lawyer when she prepared that contract; right? A. Correct.
                                            8


virtue of a warranty deed dated April 22, 1998” and by virtue of the joint tenant’s

death as proven by the July 24, 2007 filing from the estate of DeShaw’s

grandmother. To provide clear title, Lange required White to “[o]btain an affidavit

of the surviving joint tenant prior to closing.”

       DeShaw did not know Lange before February 24 and asserted he had not

told White the bank “could have a lien or a mortgage on [his] Colesburg house in

connection with buying an interest in [Rohner’s] farm.” Rohner disagreed, stating

DeShaw knew he would have a mortgage on his Colesburg Road house.

       DeShaw Loan in March 2011. As with the reasons for DeShaw’s delivery

of the Colesburg Road abstract to the bank, the jury heard diametrically opposed

testimony on why DeShaw obtained a small loan in March 2011.

       White’s testimony. On March 4, 2011, White ran a second credit report on

DeShaw, again observing a “very good” score. This report contained a “loan

application date” of March 30, 2011, even though White testified to a conversation

with Rohner two weeks earlier. On cross-examination, White stated: “Why we ran

it in early March, I’m not sure.” “I had to have it thirty days prior to making the loan”

to DeShaw.

       In mid-March, White pressured Rohner to pay before the upcoming

quarterly report: “[I]f you don’t have it, we’re done and I’m foreclosing.” Rohner

said he would talk to DeShaw. White recalled hearing back from DeShaw, who

confirmed he wanted to continue with the farm deal. White said he told DeShaw

he needed “a payment by March 30th” or the bank would be “forcing the issue.”

“So [DeShaw] walked in on March 30th, signed a note for $3500, and took care of

the problem.” Rohner’s debt for the farm remained at $130,000, and because it
                                         9


was worth at least $160,000, White believed it was “still a good deal for them.”

White claimed DeShaw took out the loan in March 2011 “to hold the status quo”

on the farm so he could still do the $80,000 deal. White first entered a comment

on DeShaw’s loan sheet on March 30, 2011.

       But White’s testimony was at odds with his March 30, 2011 comment sheet

placed in Rohner’s loan file:

       [Rohner] just can’t afford the debt on the farm and must sell.
       [Rohner] has found a buyer (Marty DeShaw), but can’t sell until
       judgments are cleared up. They had it worked out that [DeShaw]
       would buy on contract, but with the huge medical judgments, can’t.
       At this point we are stepping in. Asked if [Rohner] would give us a
       deed in lieu and he said yes if we sell to [DeShaw]. We said that is
       agreeable as long as [DeShaw] is the highest bidder. [DeShaw] is
       willing to pay a minimum of $140,000 and will probably go to
       $150,000. He has two properties clear or almost clear for the down
       payment. Proceeding with attorney John Freund to get [the farm]
       into [the bank’s] name.

       White testified, despite his comments, he did not have “absolute certainty”

judgment liens existed against the farm. At trial, White asserted he did not know

the February 2011 sales contract was not feasible until the abstracting company’s

May 2011 lien search. But on cross-examination White admitted:

             Q. And the comment sheets are things that you keep as a part
       of the recordkeeping that the regulatory authorities and bank
       examiners will look at when they come in and evaluate your loan
       portfolio; correct? A. Yes.
             Q. And so you try to be as accurate as possible when you
       make comments in the comment sheet; correct? A. [Rohner] told
       us that they are out there, and we were hoping they weren’t, but—
             Q. Is there anything in your entry . . . that says anything about
       possible or potential judgments? A. No.

       Rohner’s testimony also casts doubt on White’s asserted belief the

February 2011 contract was viable when DeShaw took out the March 2011 loan.

Rohner testified, before the bank’s May 2011 lien search, he knew he had been
                                         10

sued and that judgments had been entered against the farm for medical bills,

attorney fees, and unpaid business bills.

       White claimed he knew the Colesburg Road property was free and clear

based on (1) Lange’s preliminary title opinion and (2) DeShaw’s January 8, 2011

loan application. But White’s evasive responses when asked about his March

2011 characterization of the Guttenberg rental property as “almost clear” bolsters

DeShaw’s claim he signed the loan application at the same time he signed the loan

documents—September 2011 and not January 2011:

               Q. You’re saying your state of mind was the Guttenberg house
       was almost free and clear; correct? A. There was debt against it.
       [DeShaw] had already told me that he will not give me that house.
               Q. Your words were, “He has two properties clear or almost
       clear for the down payment.” That’s what you wrote in the comment
       sheet that the regulators look at; right? A. Yeah, but he wasn’t going
       to give me both of them.
               Q. Do you consider a $45,000 mortgage on an $80,000
       property almost clear? Really? A. He wasn’t going to give it to me
       anyhow. [DeShaw] had already made it very clear. He didn’t give
       me the abstract. I was not going to get that [Guttenberg] house.
               Q. My question is: Do you want the jury to believe that you
       think a $45,000 mortgage on an $80,000 property is almost clear?
       It’s a yes or no question, sir. A. It’s an opinion.

       Further, White hedged in his testimony concerning the signing date of the

loan application:

       [Deshaw] testified that at some point he gave me this information.
       This was recognizable to him . . . . My recollection is, I’m 99% sure,
       he signed it in January [2011]. [DeShaw]’s recollection is he signed
       it in September [2011]. Banking law requires that I have a signed
       application at time of closing. So whether he signed it in January or
       he signed it in September at that closing, it really makes no difference
       . . . . The big thing is it had to be signed prior to the closing [of
       DeShaw’s loan for $152,800] in September [2011].

       DeShaw’s testimony. DeShaw testified to a different path leading up to his

March 2011 loan for $3500. Rohner told DeShaw he was waiting for earnings from
                                         11


a job and “had to pay up the interest on his loans, and that if I borrowed the money,

[Rohner] would pay me back right away.” DeShaw agreed to help, and on March

30, signed a three-month personal note with the bank. DeShaw believed, “within

a matter of a month or two,” Rohner had repaid this loan. But the bank’s records

show otherwise.

       March 2011 loan documents. Although DeShaw did not receive the loan

proceeds, the bank’s “disbursement request and authorization form” stated the

note’s proceeds were paid directly to him. A related bank debit, dated March 28,

2011—two days before DeShaw signed the note—showed a $3473.00 transfer

from DeShaw’s account was applied to two different loans. A handwritten note on

the debit states: “The money was paid on interest on both of Jeff Rohner’s loans.”

But the application of the loan’s proceeds to Rohner’s loans is not listed on

DeShaw’s comment sheet. White’s notes on Rohner’s comment sheet stated the

bank agreed to give Rohner “one more extension.” White testified “the two [Rohner

loans] that [DeShaw] took care of were the larger loans.” On cross-examination,

White admitted the loan’s $1974.20 in closing costs assigned to DeShaw included

$50 charged by attorney Lange to prepare the February 2011 sales contract for

$80,000 that White asked her to draft.

       The bank processed the debit on March 30, the same day DeShaw signed

the note. But White had already extended Rohner’s loans on March 28, 2011, “to

allow more time for this farm transaction to work itself out.” On cross-examination,

White blamed the bank’s computer systems for the differing dates on the

documents, stating he “had to backdate” so Rohner’s loans would not be listed as
                                            12


“bad debt” in the March quarterly report7 and the bank gained no advantage in

using the differing dates.      But White’s explanation shows his willingness to

backdate official bank documents.

       White’s Lien Search on the Farm. White requested a formal lien search

on the farm. On May 13, 2011, the report showed the farm was subject to four

creditors’ judgments of about $25,000 and to unpaid real estate taxes. White

claimed he did the lien search to protect DeShaw, who would have assumed

Rohner’s liens under the February 2011 contract for $80,000. White claimed he

then “advised [DeShaw] against buying or entering into the [February 2011]

contract agreement” because the lien search “pretty much throws [the February

2011 contract] out.”8 White also “talked to [Rohner] and said [the contract for

$80,000] is not going to work. We have to have a deed in lieu of foreclosure.”

White did not note these discussions on the loan comment sheets for either Rohner

or DeShaw. On cross-examination, White admitted that one purpose for the lien

search was to provide the bank’s attorney, Freund, with the report so he would

know who to serve with the voluntary-foreclosure documents.

       White claimed DeShaw “still felt, 130, 140, 150, is still a good deal for him.

So they told me to proceed on, we were going to do a deed in lieu, the bank would

own it, the bank would sell” the farm to DeShaw. The “big thing” for White was




7
  Rohner’s status as a nonpaying debtor continued the next month. On April 5, 2011, the
bank sent him a letter about his delinquent loan for the purchase of a vehicle and trailer.
When Rohner did not respond, White’s April 29 letter told him to pay or make satisfactory
arrangements within twenty-one days or the bank would “commence collection action.”
8
  DeShaw denied having such discussions with White.
                                        13


getting the farm in the bank’s name so White “could control the destiny, whether I

call a realtor or I work something out” with DeShaw.

      DeShaw did not see White’s lien report but found out about the farm’s liens

“sometime in the spring of 2011” and was no longer interested in a contract to

purchase for $80,000. DeShaw knew if he bought part of the farm, “the judgments

would still be on the property, and they would affect me.” According to DeShaw,

when the $80,000 contract was dropped, Rohner then approached him with a

“solution that would allow [Rohner] to get around” the judgment liens.

      DeShaw testified:

      [Rohner] said he had discussed it with Mark White, and they came
      up with the idea of [Rohner] to sign in lieu of foreclosure note, the
      bank would take it back, and that would dismiss any judgments
      against it. Then I would buy it out. It would be in my name no more
      than three months. [Rohner] would file bankruptcy and take it back
      [free and clear].

(Emphasis added.) DeShaw discussed this plan only with Rohner, not with White

or anyone else at the bank. Rohner, who had taken bankruptcy and had executed

a reaffirmation agreement with the bank in the past, understood if he gave the

property back to the bank, “took bankruptcy, those judgments would be

extinguished if [he] then took the property back.” According to Rohner, before his

voluntary foreclosure in May 2011, he had “some discussions” with DeShaw about

“buying the farm or an interest in the farm.” But he and DeShaw had “a lot of

discussion about it after [Rohner] signed the voluntary foreclosure.”

      At this point, DeShaw was still considering buying the HVAC business, but

when he broached the subject with Rohner, he “would talk me out of it again, and

we would just go back and forth on it.” DeShaw ultimately decided he was willing
                                          14


to help Rohner and take temporary title to the farm because he “felt sorry for him.

It was in his family . . . it was breaking his heart” and “he wanted to keep it. And it

was financially beyond me to buy and keep. And [Rohner] found a way where he

could clear his debts, and he would take it back.” DeShaw was not aware Rohner

had filed for bankruptcy twice before 2011.

       Rohner’s Voluntary Foreclosure—May 2011. White explained the steps

he took for the voluntary foreclosure as “we identify the debt against the farm and

debt against the house and debt against the commercial business. I sent all the

paperwork to attorney Freund” and “gave instructions” to get the farm out of

Rohner’s name and extinguish the judgment liens.9 On May 23, 2011, Rohner

executed a deed and agreement of voluntary foreclosure in favor of the bank.

Rohner knew his debt secured by the farm was paid off, the judgment liens were

extinguished, and his unsatisfied debt was $115,100. In sum, Rohner extinguished

around $119,800 of his $234,937 debt with the bank.

       On June 1, 2011, attorney Freund, on behalf of the bank, served notices on

the four lienholders by certified mail. See Iowa Code § 654.18(3) (2011) (giving

lienholders thirty days to redeem). Also on June 1, White wrote on Rohner’s

comment sheet: “Notices sent, would like to close [with DeShaw] in June but the

thirty days won’t be up, will have resolved by early July, hoping.”

       Bank Owns the Farm. When the lienholders took no action, the bank

recorded its deed and the voluntary foreclosure agreement on June 23, 2011. But

the sale to DeShaw did not close in early July. White needed to have the property


9
 White explained the creditors would still have judgments against Rohner but not a lien
on the farm property.
                                        15


appraised and also needed to clear up the title issue. White continued discussions

with DeShaw and asserted whether to go forward was up to DeShaw. “I wanted

130 out of it, whether [DeShaw] took it over or I sold it to someone else. I didn’t

really care.”

       DeShaw acknowledges he had phone conversations with White before

closing his September 2011 loan with the bank. But DeShaw claims he told White

he was “not willing to give a mortgage” on the Colesburg Road property in

connection with the farm deal. At trial, DeShaw explained why he was willing to

provide a mortgage on his home to further his purchase of the Elkader HVAC

business but not for a loan on the farm: “Because the business would be for myself,

and dealing with someone else, just on the faith that they were going to make the

payments, I was not willing to put the only house I had free and clear up for

collateral.”

       Appraisals. White explained: “If you’re taking a mortgage, you have to have

an appraisal.” On July 1, 2011, White ordered an appraisal on the Colesburg Road

home, telling the appraiser DeShaw was “refinancing (down payment loan)” and

the valuation would be used for a mortgage. On the same date, White ordered an

appraisal of the farm, stating DeShaw was purchasing the farm for $150,000 but

“there is no purchase agreement at this time.”

       At the end of August 2011, the completed appraisals valued the Colesburg

Road home at $82,000 and valued “the market cash value of the [timber] being

purchased by Marty DeShaw” at $153,737. White then proceeded on the loan,

“[w]e ordered the deed packages and eventually prepared the closing docs for the

loans in September.” On behalf of the bank, White signed and notarized a deed
                                         16


transferring the farm from the bank to DeShaw on September 11, nine days before

the transaction closed. White explained he probably received the deed package

on September 11 and “just took care of business and signed it.” White told the jury

the loan closing was delayed due to Lange’s title objection.

       Title Objection. White testified he asked DeShaw for help in clearing title to

the Colesburg Road house and DeShaw then “talked to his attorneys,” who e-

mailed or faxed an affidavit to White. White then “forwarded it on” to Lange, and

Lange cleared title on the afternoon of September 19, 2011.

       But on cross-examination, White admitted: (1) the document he presented

as a newly prepared affidavit was a December 2008 affidavit from DeShaw’s sister,

not DeShaw; (2) this 2008 affidavit would have been in the abstract before Lange’s

February 2011 preliminary title opinion; and (3) Lange cleared title to the Colesburg

Road house based on her examination of the 2007 “Report and Inventory” of the

estate recorded in the county clerk’s office. Also on cross-examination, DeShaw’s

counsel pointed out Lange’s original requirement asked White to obtain an affidavit

of the surviving joint tenant before closing. White responded he had “no idea” who

that would be and was evasive when questioned about the estate inventory:

              Q. Do you see . . . who is the co-tenant, co-owner with [the
       grandmother] on this house? A. It says Marty DeShaw.
              Q. Would you agree that Marty DeShaw is the joint tenant that
       Miss Lange is saying you need affidavit from [to clear title]? A. Again,
       I’m not an attorney . . . . I mean, that’s why banks get title opinions,
       so attorneys can tell us, and when she told me we we’re good to go
       [in her September 19, 2011 e-mail], I assume she reviewed all of
       these documents . . . .
              ....
              A. Okay. According to the documents, yeah, [DeShaw] was
       co-tenant.
              Q. And what Kim Lange is saying is obtain an affidavit of
       surviving joint tenant prior to closing. That means get an affidavit
                                             17


       from Marty DeShaw; right? A. Again, I’m not an attorney . . . . You’re
       asking me to make an opinion of law . . . .
             Q. All right. And you didn’t get an affidavit from the co-tenant,
       Mr. DeShaw, did you? A. I sent it to an attorney . . . .

       DeShaw’s September 2011 Loans. DeShaw testified he first met White

on September 20, 2011, while signing the loan documents to temporarily purchase

the farm from the bank. DeShaw also gave White the information to fill out the

loan application.10     DeShaw’s signature is his only contribution to the loan

application, and DeShaw does not dispute he signed it.11

       According to DeShaw, on September 20, he and Rohner were working on

a heating job near Colesburg, DeShaw still as an unpaid intern. Rohner was

driving and “out of the blue” said to DeShaw, “Let’s swing by the bank, and you

can sign the papers on that loan.” DeShaw described what happened in the five

to ten minutes he and Rohner met with White at his Colesburg office:

       [W]e walked in. [Rohner] said, “I have Marty [DeShaw] here to sign
       the papers.” [White] had them all ready on his desk. And I was just
       told to sign here, sign here. I signed everywhere I was told. And
       [White] said, “I need you to sign this loan application to make this
       legitimate,” and I signed it, and he said he would fill in the rest.

“Everything was put with the signature on top, this stack, this stack, this stack.”

DeShaw did not ask how much he was borrowing because it “was supposed to be

a temporary, three-month deal” and he trusted Rohner. DeShaw gave White the



10
   The loan application listed (1) DeShaw’s home on Colesburg Road at $100,000 in value
and no debt and (2) DeShaw’s Guttenberg rental property at $80,000 with $45,000 in debt
to Fidelity Bank. He had no other debts and $1575 gross monthly income—$1200
unemployment payment and $375 rent payment.
11
   In his deposition and at trial, Rohner testified there was only one meeting at the bank
between the three men and it occurred in the fall of 2011. But on cross-examination,
Rohner stated: “Q. If I told you that Mr. White testified in his deposition that he first met
with you and Mr. DeShaw on January 8, 2011, at the bank to have a discussion about
that, could that be right? A. Yeah.”
                                        18


name of his insurance company and information about his vehicles and

employment so White could fill out the credit application. DeShaw testified this

meeting was the first time he, Rohner, and White were all together and White

“never really spoke” to him other than just to tell him where to sign. But DeShaw

admitted no one at the bank lied to him to get him to sign the documents. And

DeShaw admitted he was foolish to not read the documents before signing.

       In contrast, White testified he went over each of the documents with

DeShaw and specifically pointed out the mortgage on his Colesburg Road home.

DeShaw borrowed $154,874 in two, twenty-year promissory notes—one for

$66,000 and one for $86,874. White testified the farm “is worth roughly 150 and

the loan is worth 150” and the bank would not “finance 100%,” so DeShaw did not

receive proceeds because he was “pledging the house for the down payment on

a farm.”12




12
  Both note disbursement pages stated DeShaw received the note proceeds directly and
the other disbursement option: “Deposited to Account # ______” was left blank, even
though DeShaw did not receive the note proceeds. The interest rate was around 6%.
DeShaw paid $1974.20 for fees, costs, and the title opinion. For each two-page note,
DeShaw signed the second page and other documents—an errors and admissions
agreement, a disbursements page, and a notice of final agreement. DeShaw also signed
two documents relating to insurance on his Colesburg Road home.
                                              19

       The bank’s summary of the loans, a document DeShaw did not sign, stated:

       Loan for the farm                        $ 86,87413
       Loan for the house & farm                $ 66,00014
       Net                                      $152,874
       Less closing fees                                     -$ 1974
       Less pay off [DeShaw’s March 2011] loan               -$ 3656
       Net deposit                                            $147,244
       Balance applied to Jeff [Rohner]’s loan per Marty [DeShaw]
       $147,244

White contended this summary also showed DeShaw the mortgage on his

Colesburg Road house.

       The summary reveals Rohner did not pay off DeShaw’s March 2011 loan

for $3500 as DeShaw believed. Rather, the bank rolled DeShaw’s March loan into

the September 2011 transaction. DeShaw testified he was unaware the March loan

was in default because the bank did not send him any default notices after the loan

went past due in June 2011. White testified he didn’t send any thirty-day “right to

cure” letters on the March loan “because this was all in progress.” DeShaw did not

know Rohner had not paid the March loan until White’s testimony at trial.

       To secure the notes, DeShaw entered into an open-ended $180,000

“purchase money mortgage” on the farm, which he signed twice on the last page.

White notarized his signatures. The second mortgage was a $90,000 “purchase

money mortgage” on his Colesburg Road home. Similarly, DeShaw signed twice

and White again notarized DeShaw’s signatures. Thus, DeShaw signed $270,000




13
   White arrived at this amount as the “balance of what we agreed to as far as paying off
[Rohner]’s notes plus closing fees for abstract, title opinion, recording, doing all the closing
fees.”
14
   White arrived at this amount as being 80% of the appraised value of the Colesburg Road
house. His “standards and regulations” required a residential mortgage to have 20%
down.
                                        20


in mortgage encumbrances for around $153,000 in loans after Rohner had

discharged around $120,000 in debt in the voluntary foreclosure.

      DeShaw and Rohner returned to Rohner’s vehicle and drove to the shop.

Rohner had told DeShaw his debt was around $90,000; DeShaw believed he was

borrowing that amount. DeShaw testified:

      We went into the shop, and I had asked [Rohner]—I had looked
      through some of the papers and seen there was a lien against my
      house, and I asked him, “Why is there a mortgage against my
      house?” And he said, “I don’t know, but I swear, I will pay this. Don't
      worry about it. This is only temporary.”

At that time, DeShaw trusted Rohner would make the payments. He did not

contact White because he trusted Rohner’s assurances “[i]t was only temporary,

and I would have my house back.”

      White explained why the September 2011 loan to DeShaw increased from

the $120,000 debt extinguished in the voluntary foreclosure and from the $130,000

he had testified he wanted to receive: “Once we got the appraisal . . . we were

looking at fair-market value, what’s fair. And that’s where we came up with the

[$150,000, which] took care of all the farm debts. It did clear up the commercial

debts” on Rohner. (Emphasis added.) On cross-examination, White testified, “I

don’t think it’s right for the bank to pocket the difference” “between 147 and 119,”

the difference “is not the bank’s money.”

              Q. So the bank took it? A. No. I gave it to Jeff [Rohner]. I
      mean I applied it to his debt. I mean, you want to be fair about it.
              ....
              Q. . . . Are there documents to show that? A. . . . I would have
      to go back and restructure and see what all of those were, because
      I don’t think we have those all here . . . .
              ....
              Q. . . . The effect of this transaction was, you got the same
      security you had taken in satisfaction of the debt, [the farm,] plus
                                        21


       [DeShaw’s] house free and clear, and were able to make then a
       significant pay down on the debt of somebody who you have already
       called someone who was chronically in default? A. Yeah, there was
       a substantial pay down to Jeff [Rohner] because—at that point we
       owned it.

(Emphasis added.)

       Further, White was not willing to finance more than $150,000. “But in that

150 we also included the [$3500] debt of [DeShaw’s] that he took out in March. So

[his] debt wasn’t going to be three notes; it was going to be two notes.”    White

asserted, once the bank had the farm, legally, he could sell it for whatever he

wanted and was not limited by the amount of debt Rohner satisfied in the May

voluntary foreclosure. Specifically,

              Q. It wasn’t like this was some special transaction that
       wouldn’t have benefited the bank any different than you could have
       done with anybody else? A. The only one that benefited was
       probably Jeff [Rohner] because I allowed him to put it on his debt.
       Actually, I could have taken the [excess over the farm debt]. We
       owned the farm.

       At trial, DeShaw argued the $30,000 the bank received “over and above”

the $120,000 Rohner discharged in his voluntary foreclosure was newly secured

profit for the bank. When Rohner was asked whether the $120,000 debt he

discharged in his voluntary foreclosure grew to $150,000 from May to September

2011, Rohner replied: “I guess I don’t know. There may have been some late

charges. I guess I don’t know how that works.”

       Payments on DeShaw’s September 2011 Loans. DeShaw testified he

did not make any payments to the bank in connection with the September 2011

loans. DeShaw could not afford to pay even one-half of the monthly amounts due
                                         22


on those loans in 2011—“[i]t was well beyond my income.” It appears Rohner

made the payments on DeShaw’s loans.

       At trial White first testified, “The payment was made, it didn’t go past due, I

didn’t look at it.”   But during White’s 2016 deposition shortly before trial, he

acknowledged knowing the September 2011 transaction with DeShaw was really

Rohner’s loan:

              Q. And do you recall after the closing getting any contact from
       Mr. DeShaw complaining about the transaction. A. The only
       complaints were when Jeff [Rohner] went past due when [DeShaw]
       was getting nasty letters [from the bank] saying pay up because . . .
       then he was upset [Rohner]’s not making the payments.
              ....
              Q. I thought this was Mr. DeShaw’s loan? A. Yes. And that
       caught me off guard when the first payment was made, because
       [Rohner] said it was on automatic payments [but] nothing was on
       automatic payments. [Rohner] started sending us checks and his
       story to me was I’m taking [DeShaw]’s paycheck, [DeShaw] is
       working for me, and this is [DeShaw]’s payment. Okay. I thought it
       was odd that [Rohner] was making the payments, but [he had
       explained it].

       At trial, White claimed his deposition testimony contained errors—the first

excerpt above was made “without reviewing the facts” and his second excerpt

described “what happened in early [20]12.” White’s new version at trial was that

when DeShaw’s loan payments were “past due,” White “researched it” and

discovered Rohner “would call in, transfer money into [DeShaw]’s account, and

then [DeShaw] was transferring the money from his account on the loan. The loan

payments were made by [DeShaw], but it looked like the money came from

[Rohner].” White then confronted Rohner and asked, “‘What’s going on here?’

‘Well, that’s [DeShaw]’s pay. We are still working together, and that’s how I pay
                                        23


him.’ Okay. I guess I’m getting my payment . . . .” But White did not introduce

any documents showing this process was used.

       Although Rohner did not follow through on what DeShaw believed was their

plan—DeShaw taking “temporary” ownership and Rohner immediately declaring

bankruptcy and taking back the lien-free farm, DeShaw stated he did not go talk

with White until “at least a good four or five months after Rohner [had made] up

excuses that he hadn’t filed bankruptcy and taken it back.”

       For yet another variation, Rohner claimed, in September 2011, Rohner and

DeShaw entered into an oral agreement that Rohner would make half of the

payment DeShaw owed to the bank, DeShaw would pay the other half, and

eventually Rohner would re-own half the property. Rohner claims he discussed

this plan with DeShaw, not with White. In support of the oral agreement, Rohner

claimed to have paid DeShaw the entire time DeShaw worked for him; but Rohner

did not introduce any documentation from his business to support this assertion.

Under the plan, “the bank took [all] the money out of [Rohner’s] account, and then

[Rohner] took the money from what [DeShaw] was otherwise owed as wages.”

Rohner set it up with the bank so the whole payment on DeShaw’s loans came

from Rohner’s account. DeShaw “was supposed to set up an account for his half,

but he didn’t.”

       But Rohner admitted he had no record showing he “ever took any money”

from DeShaw. White testified DeShaw had an account at the bank and Rohner

was incorrect in asserting DeShaw did not. In other testimony, Rohner stated he

paid DeShaw mostly in cash because Rohner “had a problem with checkbooks.”
                                          24


In contrast, DeShaw testified Rohner paid him wages only for the last year he

worked for him and paid by check.

       Maintenance of the Farm. DeShaw testified Rohner acted as if he was

still the owner of the property after DeShaw’s September 2011 purchase of the

farm. For example, Rohner’s family would use the property to ride four wheelers.

Also, Rohner bought a trailer home and moved it to the property for camping.

Rohner mowed the farm or paid someone else to mow.

       DeShaw Loans in Default in 2013. When DeShaw got bank notices of

nonpayment of the farm debt, he would confront Rohner, who replied that he

periodically would just not pay and then “he would catch the payment up.” At some

point, DeShaw listed the farm for sale, but Rohner got angry and talked DeShaw

into withdrawing the listing.

       Rohner testified he did not know when the bank stopped taking payments

out of his account to pay DeShaw’s loans. White sent DeShaw a “notice to cure”

on June 20, 2013. The non-payment notice upset DeShaw, and even though

White claimed to be unaware of any “side agreement” between Rohner and

DeShaw, White was willing to talk to Rohner. White testified:

       [DeShaw’s] take on this was [Rohner] got me into this mess.
       [Rohner] should make these payments. And I told [Deshaw], “I’ll talk
       to [Rohner]. I’ll do what I can, you know. You’re my customer. I’ll
       do what I can. If you want me to talk to [Rohner], I’ll talk to [Rohner].”
       So, I talked to [Rohner].
               ....
               Q. . . . [S]o you were going to see if Mr. Rohner was going to
       do it? A. Yes.
               Q. What did he say? A. I talked to [Rohner] about it, and said,
       “Hey,” and [Rohner] said, “Well, I should—” you know, [Rohner] kind
       of felt responsible for some of this, yeah. “I should probably do
       something here.”
                                        25


      According to DeShaw, he talked to Rohner about the notice and Rohner

told him: “I am not paying it anymore”; DeShaw could sue Rohner and take his

house.

      According to Rohner:

            Q. Isn’t it true that the relationship between you and Mr.
      DeShaw broke up when you quit paying the bank on the loan? A. No.
            Q. You dispute that? A. I waited until he had a job before.
            Q. Once he had a job, you quit making payments to the bank?
      A. Yeah, it was around that time.

      DeShaw listed the farm for sale at $150,000. He was good friends with

Rohner’s parents and asked for their help. They agreed to speak with Rohner.

DeShaw quit working for Rohner. White testified Rohner’s earlier willingness to

help with the payments ended when Rohner had a falling out with DeShaw:

      I get a phone call and [Rohner] was really, really mad . . . . There
      was a conversation between [DeShaw] and . . . [Rohner’s] parents.
      There must have been words between the parents and [Rohner] that
      upset [Rohner]. I think [Rohner] and [DeShaw] had a conversation
      after that that didn’t go so well. My next conversation with [Rohner]
      was basically, “I’ll be damned if I pay anything on that.” So they had
      a falling out and it wasn’t pretty.

      At trial, Rohner blamed DeShaw for the demise of their September 2011

oral agreement in which Rohner would rebuy one-half—DeShaw had a “negative

mind” in 2013:

      That’s when DeShaw said he didn’t want to make payments
      anymore; he was done, and just walked away.
              ....
              Q. So you stopped making your payments? A. Yeah, once it
      fell apart. I couldn’t afford the whole thing. That was part of going in
      on the [oral] agreement, with the half.
              ....
              Q. Did you have a concern that if you made your payments,
      that at some point, because of the attitude, [DeShaw] wouldn’t deed
      the property to you anyway and you would never get your interest?
      A. . . . [Y]eah, it was basically just like throwing away money, you
                                         26


      know. But, you know, I was willing to step up to the plate and have
      faith, I guess.

(Emphasis added.)

      On July 26, 2013, White and DeShaw talked about DeShaw’s efforts to sell

the property. DeShaw believed the bank had to consent to a sale because of the

mortgages. DeShaw told White he had an offer for $125,000, and after talking,

they agreed that wasn’t enough; White and DeShaw passed on the offer. Also on

that date, White composed a letter to DeShaw stating he had ten days to resolve

his nonpayment or the bank would turn the matter over to its attorney.

      But instead of turning to attorneys, on August 30, 2013, the bank sent

DeShaw another notice of default. DeShaw hired local attorney Mike Schuster,

who asked the bank for documents. According to DeShaw, White refused to

provide any documents and Schuster then referred him to attorney Peter Riley.

Riley then asked White for documents, providing DeShaw’s signed authorization.

DeShaw testified White asked him to come to the bank for a meeting. When he

walked in, White said, “This shit really pisses me off,” threw down DeShaw’s signed

authorization, and added, “I am not sending them a damn thing.” White told

DeShaw they could resolve the matter without lawyers. DeShaw testified:

      [T]hat’s when [White] wrote out for me to call the lawyer off, he said,
      “If you sign this, I realize this is not your debt, this is Jeff Rohner’s,
      and I know you are not getting along. Do not speak to him yourself.
      I will handle this. I can convince him to take over the rest of this
      loan.” And that’s when I signed calling [my attorney] off.

      DeShaw did not hear anything from the bank for a few months; then the

bank resumed sending him foreclosure notices. DeShaw returned to attorney

Riley to discuss the matter
                                           27


        2014 Sale of Farm. DeShaw eventually sold the farm for $150,000. After

paying a 7% realtor’s fee, DeShaw applied the remaining proceeds to his notes,

reducing his debt to $30,000. At trial, White claimed he had told DeShaw that if

he accepted the offer, “there is a $30,000 shortfall.” White believed DeShaw’s net

proceeds were lower than they could have been because DeShaw allowed his

realtor to charge a high commission. White also testified DeShaw “got a check for

$139, and we paid the farm off, we applied the balance to the house” on Colesburg

Road.

        Rohner testified DeShaw’s sale of the farm before Rohner filed for

bankruptcy ended their September 2011 oral agreement for Rohner to rebuy half

of the farm. At that point, Rohner decided DeShaw no longer owed him any

money, even though Rohner had made the payments for almost two years—“why

fight about it anymore, you know?”

        Litigation.   In April 2014, the bank sent a default notice to DeShaw,

charging him accelerated default interest of 21%. DeShaw received similar notices

until July 2014, when he filed suit against Rohner, White, and the bank for

fraudulent misrepresentation and against White and the bank for fraudulent

nondisclosure that the September 2011 loans placed a mortgage on his house.

White and the bank answered and filed a compulsory counterclaim for foreclosure

of the mortgage on DeShaw’s Coleman Road property.

        Rohner’s 2015 Bankruptcy. In May 2015, Rohner filed for chapter 7

bankruptcy, listed DeShaw as an unsecured creditor with a $40,000 claim, and

notified the district court in this matter of his bankruptcy petition.
                                           28


       Rohner had completed two other bankruptcies and had entered into

reaffirmation agreements in his prior bankruptcies, including “a reaffirmation

agreement to keep a tractor” he had financed through the bank. In his third

bankruptcy, Rohner also signed a reaffirmation agreement with White on July 14,

2015, for $106,922; the bank retained a first mortgage on Rohner’s home.15 White

explained: “For the reaffirmation all that was left was the house, because the rest

of it was taken care of with the sale of the farm at fair value,” i.e., the bank had

used DeShaw’s September 2011 purchase of the farm to pay off Rohner’s

commercial debts. In February 2016, Rohner filed a motion to dismiss, attaching

the bankruptcy court’s discharge and noting his motion did not affect any of the

other defendants. The court dismissed Rohner.

       2016 Proceedings. The district court held a jury trial over several days in

November 2016. White asked the jury to find DeShaw in default on the note tied

to his Colesburg Road home and to allow the bank to proceed with foreclosure.

DeShaw called witnesses who corroborated his interest in purchasing the Elkader

HVAC business and who observed Rohner’s use of the farm did not change and

DeShaw never acted as though he owned the property.

       The jury was instructed on “Affirmative Defense—Excused Performance,”

stating DeShaw’s “failure to make payments on the Note may be excused if the

Note was procured by fraudulent misrepresentation or nondisclosure.” If DeShaw

proved one or both of those claims, then “the Farmers Savings Bank cannot




15
  White testified Rohner would have lost $60,000 in home equity if he had not reaffirmed.
Similarly, Rohner testified, if he hadn’t signed that agreement, he would have “lost the
house and moved.”
                                          29


recover on its note.”    On November 18, 2016, the jury returned a verdict in

DeShaw’s favor. Three days later, the court entered judgments in favor of DeShaw

and against White, noting “[n]o money judgment is entered against any party on

any of the claims.” Also on November 21, White filed a motion for judgment

notwithstanding the verdict. DeShaw resisted. The district court set the matter for

a December hearing. But before the hearing, White filed a notice of appeal. The

district court declined to rule on the motions because it “lost jurisdiction.” We turn

to                                                                                 the

appeal.



       II.    Scope and Standard of Review

       A district court directs a verdict “only if there was no substantial evidence to

support the elements of the plaintiff’s claim.” Deboom v. Raining Rose, Inc., 772

N.W.2d 1, 5 (Iowa 2009) (citation omitted). Where reasonable minds would accept

the evidence as adequate to reach the same findings as the factfinder, the

evidence is substantial. Pavone v. Kirke, 801 N.W.2d 477, 487 (Iowa 2011).

Further, “[w]here reasonable minds could differ on an issue, directed verdict is

improper and the case must go to the jury.” Id. (citation omitted).

       We review the district court’s ruling on White’s motion for directed verdict

for correction of errors at law. See id. On appeal, we resolve whether the district

court correctly ruled “there was substantial evidence to submit the issue to the

jury.” Id. In our analysis we consider “all reasonable inferences” the jury could

fairly make and “must view the evidence in the light most favorable to the

nonmoving party,” here, DeShaw. Id.
                                             30


       III.    Fraudulent Misrepresentation

       For    fraudulent    misrepresentation,      DeShaw      had     to   prove    by   a

preponderance of clear, satisfactory, and convincing evidence the following

elements:

              1.    Jeff Rohner, prior to September 11, 2011, made
       representations to Marty DeShaw that Farmers Savings Bank would
       foreclose on Rohner’s farm, transfer the farm to DeShaw, Rohner
       would make payments on the loan, take bankruptcy to discharge the
       judgments, and have the property transferred back to Rohner.
              2. White and Farmers Savings Bank aided and abetted Jeff
       Rohner . . . .
              3. The representation was false at the time it was made.
              4. The representation was material.
              5. Jeff Rohner knew the representation was false when he
       made it.
              6. Jeff Rohner intended to deceive Marty DeShaw.
              7. Marty DeShaw acted in reliance on the truth of the
       representation and was justified in relying on the representation.
              8. The representation was a proximate cause of Marty
       DeShaw’s damages.

       On appeal, White challenges the first, second and sixth elements.16




16
    In addition to these elements, White also broadly challenges on appeal the fifth element.
White must raise error with some specificity in a directed verdict motion. See Pavone,
801 N.W.2d at 487. White’s first motion for directed verdict argued two grounds: (1)
DeShaw failed to prove Rohner intended to deceive DeShaw when Rohner promised to
go into bankruptcy and make payments and (2) DeShaw failed to prove White’s “fraud in
the inducement to get Mr. DeShaw to skip reading those documents.” The court denied
the motion. At the close of the evidence, White renewed his motion on the first two
grounds and raised a new ground: “[N]o substantial evidence exists . . . White knew of any
fraudulent intent by [Rohner] if it indeed existed.” Because White did not challenge the
fifth element at trial and because our appellate review is limited to those grounds raised in
White’s motion, we will not address the issue on appeal. See id.
                                         31


       A.     Did the record include substantial evidence Rohner intended to

deceive DeShaw?

       White argues Rohner had no motivation to induce his friend, DeShaw, to

buy the farm because Rohner’s real-estate debts were satisfied in the nonjudicial

foreclosure. White claims the only “potential evidence” suggesting Rohner made

representations with an intent to deceive was testimony Rohner “did not

immediately file bankruptcy” and “did not continue to make all the payments on the

property.” According to White, the evidence Rohner did make payments for about

two years and eventually did file bankruptcy makes it “equally probable” Rohner

intended to follow through with the promises” to DeShaw “when he made them,”

but “later changed his mind or was unable to perform.” White concludes the fact

finder cannot infer fraudulent intent from Rohner’s actions under the “clear,

satisfactory, and convincing” evidence standard.

       The instructions defined “a representation” as “any word or conduct

asserting the existence of a fact.” Under this definition, a representation of fact

includes “an opinion expressed for the deliberate purpose of deceiving another”

and “a promise to perform a future act.” The instructions defined “intent to deceive”

as follows:

       Jeff Rohner intended to deceive Marty DeShaw if any of the following
       situations existed when he made a representation:
               1. Jeff Rohner wanted to deceive Marty DeShaw or believed
       that Marty DeShaw would in all likelihood be deceived.
               2. Jeff Rohner had information from which a reasonable
       person would conclude that Marty DeShaw would be deceived.
               3. Jeff Rohner made the representation without concern for
       the truth.
                                        32


      The elements of fraud “are seldom susceptible to direct proof and may be

proven by circumstantial evidence.” Kunkle Water & Elec., Inc. v. City of Prescott,

347 N.W.2d 648, 653 (Iowa 1984). From the circumstantial evidence at trial

detailed above, a reasonable jury could conclude the following: Rohner intended

DeShaw’s debt-free Colesburg Road house be the security for DeShaw’s purchase

of Rohner’s farm, as discussed solely by Rohner and White on January 8, 2011.

Rohner then convinced DeShaw he should deliver the Colesburg Road abstract to

White by falsely telling DeShaw (1) Rohner had spoken with White on DeShaw’s

behalf and (2) White agreed to finance DeShaw’s purchase of the Elkader HVAC

business.    After DeShaw delivered the Colesburg Road abstract, Rohner

intentionally sidetracked any further discussions of DeShaw’s purchase of the

Elkader business, knowing DeShaw could not move forward without using

Rohner’s existing HVAC licenses.

      A reasonable jury could have found Rohner told DeShaw he needed help

for only a few months on his March 2011 interest payments for the farm and then

Rohner would repay DeShaw’s loan. But Rohner did not pay off this loan on its

June 30, 2011 due date and did not tell DeShaw of his inaction because (1) Rohner

never intended or recklessly asserted he would make the payment and (2)

Rohner’s default would likely affect DeShaw’s willingness to go forward with the

larger September 2011 loans Rohner wanted DeShaw to complete.

      Although DeShaw eventually decided to help Rohner in September 2011,

the jury could have reasonably determined Rohner did not take bankruptcy

immediately, even though he was familiar with the process, because Rohner never

intended to do so. Rohner understood the cash flow from his new business would
                                          33


not let him keep the farm, or as Rohner testified, even one-half of the farm.

Rohner’s motive for involving DeShaw was his belief DeShaw, who Rohner was

helping to learn a new trade, would continue to allow Rohner and his family

extended use of the farm, which happened, and DeShaw would therefore help

Rohner postpone the inevitable—lack of access to the recreational timber that long

had been in his family.

       Rohner also intended to deceive DeShaw because he knew—based on

Rohner’s familiarity with bankruptcy and reaffirmation agreements—Rohner had

no ability “to have the property transferred back” as any such transfer would be

determined solely by the bank’s determination of Rohner’s credit and not based on

Rohner’s wishes. Rohner also knew he had been “chronically past due” on his

debt obligations to the bank since 2008. “A misrepresentation may occur when

one with superior knowledge, dealing with inexperienced persons who rely on him

or her, purposely suppresses the truth respecting a material fact involved in the

transaction.” Id.

       Reviewing the record as a whole in the light most favorable to DeShaw and

taking into consideration all reasonable inferences that could be fairly made by the

jury, we find no error in the district court’s denial of the directed verdict. The jury

heard differing versions of the events from White and Rohner and, being aware of

their biases, ultimately did not believe them on key points. We will not disturb the

jury’s determination Rohner and White were less credible witnesses than DeShaw.

See State v. Morgan, 877 N.W.2d 133, 138-39 (Iowa Ct. App. 2016) (noting it is

the “very function of the jury” to determine witness credibility and the jury is free to

believe or disbelieve any testimony as it chooses).
                                         34


       B.     Did the record include substantial evidence White knew of

Rohner’s fraudulent intent?

       For White to be liable for Rohner’s actions by aiding and abetting, DeShaw

had to prove by a preponderance of clear, satisfactory, and convincing evidence

all of the following: (1) Rohner made fraudulent representations; (2) White knew of

Rohner’s fraudulent representations; and (3) White gave substantial assistance or

encouragement to Rohner in the making of fraudulent misrepresentations. The

jury instructions defined “knowledge of falsity” as, “White actually knew or believed

the representation was false.”

       On appeal, White challenges the second element,17 pointing out DeShaw

did not offer evidence of conversations or other communications between White

and Rohner discussing a fraudulent scheme. According to White, the court erred

in not directing verdict on that ground.      As outlined above, we can look to

circumstantial evidence to establish the elements of fraud.

       A reasonable jury could find White and Rohner worked closely together

since 2007—White loaned money to Rohner so he could keep the farm and start

a new business. The jurors, who observed the demeanor of all three men, could

credit DeShaw’s testimony he did not attend the January 8, 2011 meeting. Instead,

Rohner and White discussed DeShaw being an investor, White looked up the

appraised value of DeShaw’s Colesburg Road house, and White assisted Rohner

by having Lange draw up a contract for Rohner’s proposal. The jurors could decide




17
   White also contends on appeal DeShaw did not offer substantial evidence White
“substantially assisted” in a fraud perpetrated by Rohner. Because White did not
challenge the third element at trial, we will not address the issue on appeal.
                                        35


White met DeShaw for the first time in September 2011 and White intentionally

backdated DeShaw’s credit application to create a “paper trial” showing why

DeShaw had delivered his Colesburg Road abstract to the bank in February, even

though White admitted DeShaw expressed concern about using the house as

security and becoming “homeless.”

      While White tried to convince the jury he erred in his deposition testimony

that indicated White knew the September 2011 transaction was really Rohner’s

loan going past due, a reasonable jury could credit his deposition testimony and

ignore White’s excuses at trial. Further, jurors could justifiably wonder why White

would talk to Rohner about making payments on a loan White claimed was solely

DeShaw’s obligation.    The jury could also note White failed to present any

documents supporting his trial claim that the loan payments came from DeShaw’s

account. Also, White told DeShaw that White knew this was Rohner’s loan when

DeShaw sought legal advice on paying the $30,000 deficiency.

      The jury’s verdict is supported by DeShaw’s description of Rohner and

White hatching a “plan” together: Rohner “had discussed it with Mark White, and

they came up with the idea.” A jury could also reasonably infer White knew of

Rohner’s fraudulent representations because White intentionally withheld notices

from DeShaw in July, August, and September 2011 that would inform DeShaw, in

fact, Rohner had not paid off the smaller March 2011 loan. White’s inaction thus

foreclosed potential questions from DeShaw before DeShaw moved forward with

a much larger transaction in September 2011. The circumstantial evidence of

White’s knowledge of Rohner’s misrepresentations also arises from White’s

evasive cross-examination testimony on clearing title to Colesburg Road, and his
                                         36


incredible testimony he did not know Lange had asked him to get a sworn affidavit

from DeShaw before closing the larger loan.

       Finally, the bank would profit from Rohner’s misrepresentations as

DeShaw’s loans cleared about $120,000 of Rohner’s farm debt, and the $27,000

excess White “gave to [Rohner]”—his troubled debtor. In return, the bank gained

a new lien on the farm from a debtor with good credit, as well as a first mortgage

on the Colesburg Road house that DeShaw had told White he would not use for

collateral for any farm transaction. We find substantial evidence in the record to

support the jury’s verdict.

       IV.    Fraudulent Nondisclosure

       DeShaw had to prove all of the following elements “by a preponderance of

clear, satisfactory, and convincing evidence” for his fraudulent-nondisclosure claim

against White:

               1. Special circumstances existed which gave rise to a duty of
       disclosure between Marty DeShaw and Mark White on behalf of [the
       bank].
               2. While such relationship existed, Mark White . . . knew Marty
       DeShaw would be signing a mortgage on his homestead.
               3. While such relationship existed, Mark White . . . concealed
       or failed to disclose that Marty DeShaw would be signing a mortgage
       on his homestead.
               4. The undisclosed information was material to the
       transaction.
               5. Mark White . . . knowingly failed to make the disclosure.
               6. Mark White . . . intended to deceive Marty DeShaw by
       withholding such information.
               7. Marty DeShaw acted in reliance upon [Mark White’s] failure
       to disclose and was justified in such reliance.
               8. The failure to disclose was a cause of Marty DeShaw’s
       damage.

       On appeal, White challenges only the third element. He argues, “while

fraudulent misrepresentation may excuse” DeShaw “from being charged with
                                        37


knowledge of the contents of the promissory note and mortgage documents, the

fact that the disclosure was expressly made in writing” to DeShaw “is not changed

as a result. In other words,” DeShaw’s “failure to read the documents does not

mean that the bank did not attempt to make such disclosures in writing.”

      First, White waived this argument by failing to cite any supporting authority.

See Iowa R. App. P. 6.903(2)(g)(3). Second, even if not waived, this argument is

without merit. White testified he discussed the mortgage on Colesburg Road with

DeShaw in detail at the loan closing. DeShaw testified White did not. The jury

resolved the issue, and as discussed above, the jury had good reasons to discount

White’s testimony and credit DeShaw’s testimony.

      V. Conclusion.

      The district court properly submitted DeShaw’s claims of fraudulent

misrepresentation and fraudulent nondisclosure to the jury. The record included

substantial evidence to support the jury’s findings on the challenged elements.

      AFFIRMED.